Title: From James Madison to William Bradford, 5–6 September 1773
From: Madison, James
To: Bradford, William



Dear Sir
Virginia Orange County [5 September 1773]

If I did not love you too well to scold at you I should begin this with upbraiding your long silence contrary to your express promise and my earnest Solicitations. The Bundle of Pamplets you sent by the Post has miscarried[.] I would not trouble you with sending them again but perhaps if you would enquire of the Post they might still be discovered. I expect this will be handed to you by Mr. Erwin who has been kind enough to extend his Journey this far whose praise is in every mans mouth Here for an excellent Discourse he this Day preached for us. He will let you know every thing that Occurs to me worth mentioning at Commencement or Philadelpha if you should not attend the Commencement. Gratitude to him and friendship to yourself and Others with some Business perhaps will induce me to visit Philaa and Princeton in [the] Spring if I should be alive and should have health sufficient. I set too high a Value on Mr. Erwin’s Company to write much to you now and besides have the like office of Friendship to several other Friends.
I am Dr. Sr. Yours most Affectionately
James Madison Junr.
Sept 6th. 1773

